COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


RUTH LIDDELL
                                             MEMORANDUM OPINION*
v.   Record No. 2746-98-4                         PER CURIAM
                                                 MAY 18, 1999
INOVA FAIRFAX HOSPITAL AND
 INOVA HEALTH SYSTEM FOUNDATION, INC.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Ruth Liddell, pro se, on brief).

             (William L. Carey; McCandlish & Lillard, on
             brief), for appellees.


     Ruth Liddell contends that the Workers' Compensation

Commission ("commission") erred in finding that she failed to

prove that her left shoulder rotator cuff tear was causally

related to her compensable September 15, 1996 injury by accident.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.      See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      Unless

we can say as a matter of law that claimant's evidence sustained




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
her burden of proof, the commission's findings are binding and

conclusive upon us.   See Tomko v. Michael's Plastering. Co., 210
Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In finding that Liddell failed to prove that her left rotator

cuff tear was causally related to the September 15, 1996 injury by

accident, the commission found as follows:

           We . . . are unwilling to infer causation
           under the facts of this case. Liddell
           admitted that she suffered from significant
           pre-existing shoulder problems. On
           September 30, 1996, Dr. [Robert] Stinger
           indicated that [Liddell's] work injury had
           resolved. [Liddell's] rotator cuff tears
           were not diagnosed until March 1997. At
           that time, Liddell was diagnosed with a
           rotator cuff tear of the right shoulder as
           well as the left shoulder, even though there
           is no evidence that the right shoulder was
           injured at the time of her industrial
           accident. Under these facts, we can only
           speculate whether the claimant's left
           rotator cuff tear was caused by the work
           accident . . . .

     The commission's findings are amply supported by the

record.   Based upon the lack of any persuasive medical evidence

to connect Liddell's left shoulder rotator cuff tear with her

compensable work injury, we cannot say as a matter of law that

her evidence sustained her burden of proving causation.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                               - 2 -